DETAILED ACTION
This is in reply to an amendment filed on May 21, 2021 and an interview on June 8, 2021 regarding Application No. 16/284,598.  Applicants amended claims 1, 4-7, 10-13, 16, and 17.  Claims 1-17 are pending.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicant Wolfgang Richter on June 8, 2021.

The application has been amended as agreed to as follows:

CLAIM 1. (CURRENTLY AMENDED) A system for allowing users to capacitively interact with objects using gestures in an environment, the system comprising: 
a smart sense unit to communicate gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
a smart sensing master unit capacitively coupled to the smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 

a first emitting conductive surface converts the controllable frequency into an alternating electric field, further the first emitting conductive surface emits a sine waves alternating electric field; 
a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object; and 
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; and 
wherein the smart sense unit comprises: 
a mirror electrode capacitively coupled with the first emitting conductive surface to receive the sine waves alternating electric field; 
a rectifier converts charges received from the mirror electrode into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the mirror electrode into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 

an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub- circuit is activated by a counter event from the counter to convert the measurement result of the change in the electric field into a digital value; 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram; 
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and 
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground; 
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  
CLAIM 2. (CURRENTLY AMENDED) The system according to claim 1 wherein the smart sense unit further comprises a baseliner to store a baseline value to compare the digital value received from the impedance sensing sub-circuit, further the baseliner adjusts the baseline value and the digital value and migrates to the digital value in the memory unit to compensate for drift and to ignore obstacles.  

CLAIM 3. (CURRENTLY AMENDED) The system according to claim 1 wherein the smart sense unit further comprises a percenter to normalize the digital values received from the impedance sensing sub-circuit into a percentage from a given maximum or minimum value for self-calibrating.  

CLAIM 7. (CURRENTLY AMENDED) A system for allowing multiple users to capacitively interact with objects using gestures in an environment, the system comprising: 
a plurality of smart sense units, wherein each smart sense unit communicates gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
one or more smart sensing master units, wherein each smart sensing master unit is capacitively coupled to a smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 
a resonator for creating sine waves from the controllable frequency, wherein the resonator further increases the voltage level, further the resonator filters and forks the gesture information and the identification information; 

a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object;
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; and 
wherein the smart sense unit comprises: 
a mirror electrode capacitively coupled with the first emitting conductive surface to receive the sine waves alternating electric field; 
a rectifier converts charges received from the mirror electrode into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the mirror electrode into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 
a counter synchronized by the data separator unit, further the counter creates time slots and clocks; 
an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub- circuit is activated by a 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram; 
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and 
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground; 
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  

CLAIM 8. (CURRENTLY AMENDED) The system according to claim 7 wherein the smart sense unit further comprises a baseliner to store a baseline value to compare the digital value received from the impedance sensing sub-circuit, further the baseliner adjusts the baseline value and the digital value and migrates to the digital value in the memory unit to compensate for drift and to ignore obstacles.  

CLAIM 9. (CURRENTLY AMENDED) The system according to claim 7 wherein the smart sense unit further comprises a percenter to normalize the digital values received from the impedance sensing sub-circuit into a percentage from a given maximum or minimum value for self-calibrating.  

CLAIM 13. (CURRENTLY AMENDED) A system for allowing multiple users to capacitively interact with objects using gestures in an environment, the environment containing plants, the system comprising: 
a plurality of smart sense units, wherein each smart sense unit communicates gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
one or more smart sensing master units, wherein each smart sensing master unit is capacitively coupled to a smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 
a resonator for creating sine waves from the controllable frequency, wherein the resonator further increases the voltage level, further the resonator filters and forks the gesture information and the identification information; 
a first emitting conductive surface converts the controllable frequency into an alternating electric field, wherein the alternating electric field is spread over and emitted via the plants; 
a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object; and 
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; 
wherein the smart sense unit comprises: 
	a mirror electrode receives the alternating electric field emitted via the plants; 
a rectifier converts charges received over the plants into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the resonator via the plants into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 
a counter synchronized by the data separator unit, further the counter creates time slots and clocks; 
an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub-circuit is activated by a counter event from the counter to convert the measurement result of the change in the electric field into a digital value; 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram;
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground;
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  

CLAIM 14. (CURRENTLY AMENDED) The system according to claim 13 wherein the smart sense unit further comprises a baseliner to store a baseline value to compare the digital value received from the impedance sensing sub-circuit, further the baseliner adjusts the the baseline value and the digital value and migrates to the digital value in the memory unit to compensate for drift and to ignore obstacles.  


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record does not teach:
A system for allowing users to capacitively interact with objects using gestures in an environment, the system comprising: 
a smart sense unit to communicate gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
a smart sensing master unit capacitively coupled to the smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 
a resonator for creating sine waves from the controllable frequency, wherein the resonator further increases the voltage level, further the resonator filters and forks the gesture information and the identification information; 
a first emitting conductive surface converts the controllable frequency into an alternating electric field, further the first emitting conductive surface emits a sine waves alternating electric field; 
a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object; and 
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; and 
wherein the smart sense unit comprises: 
a mirror electrode capacitively coupled with the first emitting conductive surface to receive the sine waves alternating electric field; 
a rectifier converts charges received from the mirror electrode into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the mirror electrode into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 
a counter synchronized by the data separator unit, further the counter creates time slots and clocks; 
an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub- circuit is activated by a counter event from the counter to convert the measurement result of the change in the electric field into a digital value; 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram; 
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and 
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground; 
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  
Regarding claim 7, the prior art of record does not teach:
A system for allowing multiple users to capacitively interact with objects using gestures in an environment, the system comprising: 
a plurality of smart sense units, wherein each smart sense unit communicates gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
one or more smart sensing master units, wherein each smart sensing master unit is capacitively coupled to a smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 
a resonator for creating sine waves from the controllable frequency, wherein the resonator further increases the voltage level, further the resonator filters and forks the gesture information and the identification information; 
a first emitting conductive surface converts the controllable frequency into an alternating electric field, further the first emitting conductive surface emits a sine waves alternating electric field; 
a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object;
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; and 
wherein the smart sense unit comprises: 
a mirror electrode capacitively coupled with the first emitting conductive surface to receive the sine waves alternating electric field; 
a rectifier converts charges received from the mirror electrode into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the mirror electrode into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 
a counter synchronized by the data separator unit, further the counter creates time slots and clocks; 
an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub- circuit is activated by a counter event from the counter to convert the measurement result of the change in the electric field into a digital value; 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram; 
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and 
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground; 
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  

Regarding claim 13, the prior art of record does not teach:
A system for allowing multiple users to capacitively interact with objects using gestures in an environment, the environment containing plants, the system comprising: 
a plurality of smart sense units, wherein each smart sense unit communicates gesture information received from a user, further the smart sense unit sends identification information related to at least one of the user and an object; and 
one or more smart sensing master units, wherein each smart sensing master unit is capacitively coupled to a smart sense unit for identifying the received gesture information and the identification information to operate the object; 
wherein the smart sensing master unit comprises: 
a generator for generating a controllable frequency at a constant voltage level; 
a resonator for creating sine waves from the controllable frequency, wherein the resonator further increases the voltage level, further the resonator filters and forks the gesture information and the identification information; 
a first emitting conductive surface converts the controllable frequency into an alternating electric field, wherein the alternating electric field is spread over and emitted via the plants; 
a controller to convert the gesture information received from the smart sense unit into functions for interacting with the object, further the controller controls the smart sense unit and identifies a location of the user while interacting with the object; and 
an interface to communicate the gesture information and the identification information to interact with the object over a communication network; 
wherein the smart sense unit comprises: 
a mirror electrode receives the alternating electric field emitted via the plants; 
a rectifier converts charges received over the plants into direct current (DC) energy; 
a buffer smoothes ripples and stores the DC energy and clamps back against over-voltage utilizing the rectifier; 
a Schmitt trigger turns the sine waves received from the resonator via the plants into a digital usable rectangle signal; 
a data separator unit extracts a clock and modulated data from the rectangle signal; 
a counter synchronized by the data separator unit, further the counter creates time slots and clocks; 
an impedance sensing sub-circuit measures changes in an electric field caused by the user and the object, further the impedance sensing sub-circuit is activated by a counter event from the counter to convert the measurement result of the change in the electric field into a digital value; 
a memory unit to store the digital value; 
an identification unit having an identifier value as a unique identifier (ID) for identifying a location of the object and the location of the user; 
a digital comparator unit compares the counter event received from the counter with the unique ID received from the identification unit to release a matching signal on identifying a match between the counter event and the unique ID; 
a serial modulator receives the digital value from the memory unit and the unique ID from the identification unit on receiving the matching signal from the digital comparator unit, wherein the serial modulator modulates the unique ID and the digital value with a clock derived from the counter to create a data telegram; 
an electronic switch connected to the serial modulator to change an impedance of the electric field with the data telegram; and
a floating electrode coupled with the mirror electrode to complete an electronic circuit against ground;
further wherein the controller identifies the gesture and the identification information to interact with the object on receiving the impedance changes forked by the resonator.  

Accordingly, independent claims 1, 7, and 13 are allowed over the prior art of record.  In addition, claims 2-6, 8-12, and 14-17, which depend from one of claims 1, 7, and 13, are allowed over the prior art of record.


Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        06/14/21